NADEAU, J.,
concurring specially. The majority concludes that the defendant, while seized, was not in custody. In dicta, the majority notes that “the fact that the defendant is in custody may weigh heavily against a finding of valid consent and that the use of a written consent form may be an important factor when evaluating the totality of the circumstances.” (Citations omitted.)
I concur with the majority that the record supports the trial court’s finding of consent. Given the absence of custody, however, I believe the majority’s dicta does not foreclose the court from holding, in a future case, that unless the police advise a person in custody of the right to refuse consent to search, the consent is per se involuntary.